ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                          )
                                                      )
Government and Military Certification Systems, Inc. )       ASBCA No. 59301
                                                      )
Under Contract No. W25GIV-14-P-0809                   )

APPEARANCE FOR THE APPELLANT:                               Mr. Andrew Leigh Brand
                                                             President

APPEARANCES FOR THE GOVERNMENT:                             Raymond M. Saunders, Esq.
                                                             Army Chief Trial Attorney
                                                            CPT Evan C. Williams, JA
                                                             Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 3 June 2015



                                                 MICHAEL T. PAUL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59301, Appeal of Government and
Military Certification Systems, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals